Citation Nr: 0208788	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from December 1940 to October 1942.  He died on 
July [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that denied service connection for the cause of the 
veteran's death.  This case was previously before the Board 
in February 1999 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran died in July 1996; the death certificate 
reflects death was caused by hepatocellular carcinoma with 
metastases to the bones, spine, lungs, and brain.

2.  At the time of the veteran's death, service connection 
was in effect for a postoperative pituitary gland tumor.  A 
60 percent disability rating had been in effect since 1960.

4. Hepatocellular carcinoma was not present during the 
veteran's military service or for many years following his 
separation therefrom.

5. The veteran's only service-connected disability, a 
postoperative pituitary gland tumor, was not etiologically 
related to the disease process that caused his death; nor did 
it result in debilitation which hastened his demise.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not contend that the veteran's cause of 
death, hepatocellular carcinoma, was incurred in or 
aggravated by service.  Rather, she alleges that the 
veteran's death should be service connected because the 
veteran's service-connected pituitary gland disability 
resulted in or significantly contributed to his death.  At 
the time of the veteran's death, service connection had been 
established for a postoperative pituitary gland tumor, which 
was evaluated as 60 percent disabling.  (The veteran also was 
in receipt of special monthly compensation for the loss of 
the use of a creative organ.)

Generally, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
certain chronic diseases such as carcinoma may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits. 38 
U.S.C.A. § 1310 (West Supp. 2002); 38 C.F.R. § 3.312 (2001). 
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2001).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.   38 C.F.R. § 3.312(c) (2001).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2001).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2001).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature. Id.

In the veteran's case, the evidence of record includes his 
service medical records dated from December 1940 to October 
1942, which reveal that he  was diagnosed with a disease of 
the pituitary gland, and hypofunction of the anterior lobe 
while in service.

After separation from service, VA medical records dated from 
August 1946 to February 1960 reveal that the veteran was 
diagnosed with a pituitary tumor, far advanced, with 
hypopituitarism, secondary to that, and that the pituitary 
tumor was eventually apparently cured by irradiation. 

Thereafter, VA treatment records indicate that from May 1989 
to April 1991, radiographic reports of the head revealed 
changes consistent with a clinical history of chromophore 
adenoma, with subsequent calcification and cerebral atrophy.  

VA treatment records indicate that in January 1996, the 
veteran had an increased uptake in the region of the left 
lobe of the liver associated with metastatic liver cancer.    

VA treatment records indicate that the veteran was diagnosed 
with hepatocellular cancer with lung and bony metastasis, 
panhypopituitarism, and a history of hypophosphatemia in 
February 1996.  Radiographic reports of the head showed 
hydrocephalus and minimal cortical atrophy, which suggested a 
slight increased density in the level of the cortical nucleus 
on the right side.  A subsequent MRI report of the brain 
dated in February 1996 reveals that there was a large, 
heterogeneous, primarily intrasellar soft tissue mass.  The 
differential diagnosis included chromophobe adenoma, 
metastasis, and meningioma.  

VA treatment records indicate that the veteran was 
hospitalized from June 1996 to July 1996 for hepatocellular 
carcinoma, with metastasis to the spine and lung.  His 
discharge diagnoses included, among other conditions, 
panhypopituitarism, hypophosphatemia, and hepatocellular 
carcinoma, with metastasis to the spine and lung.

The veteran's death certificate indicates that the veteran 
died on July [redacted], 1996, and that his immediate cause to death 
was hepatocellular carcinoma with metastasis to the bones, 
spine, lung, and brain.   

Also of record is an August 1996 medical opinion by a VA 
physician.  The physician stated he or she had reviewed the 
claims file and was of  the opinion that there was no 
relationship between a recognized pituitary disorder and the 
development of separate hepatocellular carcinoma.

Also of record is a statement from the appellant dated in 
October 1996, in which she cited several medical treatises 
for the proposition that panhypopituitarism causes weakness 
and a lack of resistance to stress.  The appellant argued 
that the veteran's weakened immune system made it unable for 
him to overcome hepatocellular carcinoma.  

In a November 1996 statement, a VA physician opined that the 
veteran apparently had general physical deterioration related 
to his advancing hepatocellular carcinoma, which was not 
present to a significant degree prior to the discovery of 
that malignancy.  The physician stated that there was no 
evidence that any factor of a hypopituitary function due to 
benign adenoma, presuming the chromophobe type, could be 
considered a risk for the development of malignant cancer at 
any stage in life.  The physician concluded that the 
veteran's death due to hepatocellular carcinoma with multiple 
metastasis could not be reasonably related to any effects 
produced by an adenoma of the pituitary, secondary endocrine 
deficiency, appropriate radiation therapy, or replacement 
endocrine medication.  

Pursuant to the Board's remand, a VA medical opinion was 
obtained in January 2000.  The physician noted that the cause 
of death appeared to be the direct result of the veteran's 
metastatic hepatocellular carcinoma.  The physician opined 
that the veteran's underlying panhypopituitarism was not a 
risk factor for developing hepatocellular carcinoma, nor were 
the secondary effects of the endocrine deficiency or previous 
radiation treatment to the pituitary a risk factor for 
developing hepatocellular carcinoma.  The physician concluded 
that the veteran's hepatocellular carcinoma was not related 
to his service-connected pituitary disorder and 
hypopituitarism.  The physician also stated that the 
veteran's service-connected endocrine disorder would not 
render him materially less capable of resisting the effects 
of cancer, as hepatocellular cancer is a very aggressive 
tumor.  The physician further stated that once it is 
metastatic, the outlook is not favorable, and it is a 
terminal condition.  The physician indicated that this 
metastatic hepatocellular carcinoma is not amenable to 
chemotherapy or further radiation treatment, and is a 
terminal condition, regardless of the underlying comorbid 
problems.  Therefore, the physician concluded, the veteran's 
hepatocellular carcinoma with metastases and resulting death 
was not related to his service-connected pituitary disorder.  

The Board finds that the weight of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  The Board notes that the veteran was 
not diagnosed with hepatocellular carcinoma until many years 
after his separation from service, and that the appellant 
does not suggest that this condition was incurred in or 
aggravated by the veteran's period of active duty.  
Therefore, for the benefit to be granted, the evidence must 
show that the veteran's service connected disability 
contributed substantially or materially to his death, or, in 
other words, that it aided or lent assistance to the 
production of death.  

In the appellant's case, the medical evidence of record 
indicates that there is no causal link between the veteran's 
hepatocellular carcinoma and his service-connected 
disability.  The Board recognizes the appellant's medical 
expertise as a registered nurse.  However, other than her own 
assertion that there was a relationship between the veteran's 
pituitary disorder and his hepatocellular carcinoma, there is 
simply no medical evidence of record supporting such a causal 
connection. Rather, the evidence of record contains three 
medical opinions from different physicians in which each 
indicates that there was no relationship between the 
veteran's pituitary disorder and his hepatocellular 
carcinoma.  

The Board notes that in a statement dated in November 1996, 
the appellant contended that the veteran's death certificate 
was incorrect in listing the cause of death, and noted that 
it was filled out by a funeral director, not a physician.  
However, review of the death certificate also reveals that it 
was endorsed by the deputy coroner.  In addition, other than 
her own statements relating the veteran's death to a 
combination of his pituitary disability and hepatocellular 
carcinoma, the appellant has submitted no evidence of record 
that indicates that the veteran's death was caused by 
anything other than hepatocellular carcinoma.  

Additionally, as the veteran's service-connected disability 
affected a vital organ, the Board has carefully considered 
whether there were resulting debilitating effects and a 
general impairment of health to the extent that it would 
render the veteran materially less capable of resisting the 
effects of his hepatocellular carcinoma, which caused death.  
In this regard, the Board points out that the appellant's 
case was remanded in February 1999 to address this specific 
issue.  However, as stated above, the VA physician who 
reviewed the medical records in January 2000 had access to 
the entire file and specifically opined that the veteran's 
service-connected endocrine disorder "would not render him 
(the veteran) materially less capable at resisting the 
effects of cancer, as hepatocellular cancer is a very 
aggressive cancer."  

In addition, the Board recognizes that the veteran's 
hepatocellular carcinoma was recognized by the VA physician 
in his January 2000 opinion as being an aggressive condition 
that was terminal once it became metastatic, which suggests 
that the veteran's cause of death was, by its very nature, so 
overwhelming that eventual death could have been anticipated 
irrespective of coexisting conditions.  However, in this 
case, the medical evidence indicates that there is no 
reasonable basis to conclude that the veteran's pituitary 
disability was of such severity as to have a material 
influence in accelerating death.  In fact, as stated above, 
the medical opinions of record indicate that the veteran's 
pituitary disability was unrelated to his hepatocellular 
carcinoma.  

Therefore, the Board finds that the import of the appellant's 
statements concerning a nexus in this matter is outweighed by 
the combined value of the statements from the three different 
physicians.  Based on the foregoing, the Board finds that the 
appellant's claim of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit-of-
the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has 
been enacted during the pendency of this appeal.  The VCAA 
has clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the appellant in the statement of the case and supplemental 
statements of the case put her on notice of the type of 
evidence needed to substantiate her claim.  

Under the particular circumstances here presented, the Board 
finds that further action under the Veterans Claims 
Assistance Act of 2000 is not required.  Throughout the 
appeal, the appellant was given the opportunity to provide 
argument or evidence concerning the issue on appeal.  In this 
regard, the Board notes that the appellant indicated in April 
2001 that all evidence pertinent to the issue on appeal had 
been obtained.  Additionally, there is no indication that 
additional relevant evidence exists that would affect the 
above-noted analysis of this case.   Consequently, the Board 
concludes that action to further comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

